Citation Nr: 1116449	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  11-03 121	)	DATE
	)
	)


THE ISSUE

Whether an August 29, 2005 decision of the Board of Veterans' Appeals, which denied entitlement to service connection for avascular necrosis with total bilateral hip arthroplasty secondary to a service-connected heel condition, should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran, who is the moving party, served on active duty from December 1966 to September 1969.  

This matter is before the Board of Veterans' Appeal (Board) as an original action on a motion of the Veteran received by the Board in August 2010, in which he alleged CUE in an August 29, 2005 Board decision.   


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from December 1966 to September 1969.

2.  In an August 29, 2005 decision, the Board denied entitlement to service connection for avascular necrosis with total bilateral hip arthroplasty secondary to a service-connected heel condition.  

3.  The Veteran appealed the August 29, 2005 Board decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court"), which issued a Memorandum Decision in March 2007 affirming the Board's August 29, 2005 decision.

4.  On motion by VA, the United States Court of Appeals for the Federal Circuit (hereinafter, "the Federal Circuit"), issued an order in April 2008 summarily affirming the March 2007 decision of the Court.

5.  In August 2010, the Board received a motion for revision based on clear and unmistakable error (CUE) of the August 29, 2005 decision of the Board, which denied entitlement to service connection for avascular necrosis with total bilateral hip arthroplasty secondary to a service-connected heel condition.


CONCLUSION OF LAW

Due to the April 2008 Federal Circuit order, the Board has no jurisdiction to adjudicate the merits of the motion for revision or reversal of the August 29, 2005 Board decision based upon CUE.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. § 20.1400(b) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the Court, and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400 (2010).

In this case, the Veteran challenged on the basis of clear and unmistakable error an August 29, 2005 decision of the Board, which denied entitlement to service connection for avascular necrosis with total bilateral hip arthroplasty secondary to a service-connected heel condition.  

Previously, the Veteran appealed the Board's August 29, 2005 Board decision to the CAVC, which issued a Memorandum Decision in March 2007 affirming the Board's August 29, 2005 decision.  Then, on motion by VA, the Federal Circuit issued an order in April 2008 summarily affirming the March 2007 decision of the Court.

Because the Board's decision was affirmed on appeal, the Board is now precluded from adjudicating a motion for revision based on CUE.  See 38 C.F.R. §§ 20.1400(b)(1) (2010); see also Winsett v. Principi, 341 F.3d 1329, 1331-32 (Fed. Cir. 2003); Disabled Am. Veterans v. Gober, 234 F.3d 682, 693 (Fed. Cir. 2000).  

Thus, the Board does not have jurisdiction to adjudicate the merits of the Veteran's CUE motion, and it is dismissed.


ORDER

The motion is dismissed.



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



